Citation Nr: 0215114	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed asbestosis or 
other respiratory disease due to asbestos exposure.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1952 to August 
1956 and from August 1957 to January 1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in February 2001.  

The Board remanded the case to the RO for additional 
development of the record in March 2001.  



FINDINGS OF FACT

1.  The veteran is shown to have been likely exposed to 
asbestos during his extensive period of active naval service.  

2.  The currently demonstrated chronic obstructive pulmonary 
disease consistent with asbestosis is as likely as not as due 
to the veteran's exposure to asbestos in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by chronic obstructive pulmonary 
disease consistent with asbestosis is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The record contains sufficient information and opinions to 
decide the claim for service connection for the claimed 
asbestosis or other respiratory disease due to asbestos 
exposure.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

In addition, in light of the favorable action taken 
hereinbelow, no further assistance to the veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  





II.  Service Connection for Claimed Asbestosis or other
Respiratory Disease due to Asbestos Exposure

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's various re-enlistment examinations beginning in 
1957 and at his retirement in 1972 shows normal lungs and 
chest.  Chest x-ray studies were recorded as either negative 
or normal chest.  

The service medical records dated in April 1958 reveal that 
chest x-ray studies were essentially negative, except for 
some bronchial markings in the right lower lobe.  

The service medical records dated in November 1969 show that 
the veteran complained of having pain throughout his chest 
with deep breathing and movement of the arm.  An examination 
was negative except for post tussive end inspiration rales of 
right apex of left side.  Chest x-ray studies revealed a 
small discreet area of increasing density over the left 
anterior medial segment of the left lower lobe, probably in 
pleurisy pleura.  

The VA outpatient records dated in January 1998 show that the 
veteran complained of having right tolerance chest pain for 
approximately two months.  The veteran reported that he had 
worked making brake shoes with asbestos for 15 years.  

A statement from the National Personnel Records Center 
(NPRC), dated in October 1998, indicates that there was no 
way of determining the extent of the veteran's exposure to 
asbestos during his naval service.  The statement 
acknowledged that the general specifications for ships during 
the veteran's service required that heated surfaces be 
covered with an insulating material and that it was highly 
probable that asbestos products were used to achieve this 
end.  Items that required insulation included those of 
piping, flanges, valves, fittings, machinery, boilers, 
evaporators, and heaters.  It was also noted that the 
probability of the veteran's exposure to asbestos was minimal 
during his naval service in his occupation as a Ship's 
Serviceman.  

Chest x-ray studies and a CT scan taken in November 1998 
revealed findings that were consistent with asbestosis.  

The veteran underwent a VA examination in February 1999.  He 
reported exposure to asbestos during the time he was in naval 
service.  The diagnosis was that of history of asbestos 
exposure.  X-ray studies did not show evidence of asbestos-
related disease.  

At a hearing in February 2001, the veteran testified to the 
effect that the company where he had worked making brakes 
after service had completely switched from using asbestos to 
using fiberglass within his first 3 to 4 years of employment.  

The veteran underwent a VA examination in May 2002.  His 
medical history reflects longstanding chronic obstructive 
pulmonary disease, and a history of smoking from about age 15 
up until the present time (50-plus years).  The veteran 
reported that he used to smoke about a pack a day and now 
smoked just a couple of cigarettes a week.  A CT scan of the 
veteran's lungs had shown changes consistent with pulmonary 
asbestosis.  

The veteran reported that treatment with an albuterol inhaler 
provided some relief.  He reported getting shortness of 
breath when walking one block and trying to climb stairs.  
The veteran had a cough, which was productive of whitish 
phlegm throughout most of the day.  He consistently 
complained of congestion in his chest.  

Upon examination, the veteran had a large chest, with a few 
rhonchi at the bases, but no wheezes noted.  An examination 
was otherwise unremarkable.  The diagnosis was that of 
chronic obstructive pulmonary disease, which was consistent 
with asbestosis.  It was the opinion of the examiner that 
there was no way to tell when the veteran was exposed to 
asbestos without speculation.  No biopsy was performed.  

The statements and testimony of the veteran in the claims 
folder are to the effect that, from 1952 to 1956, he was a 
"Deck Hand" on board the U.S.S. Pacono and was exposed to 
asbestos while in the shipyard.  The veteran indicated that 
he helped clean the ship, including the removal of asbestos 
from pipes and bulkheads.

The veteran also testified that, from 1957 to 1973, he worked 
in "Ship Services" with laundry, dry cleaning, supplies and 
recordkeeping.  He indicated that, when guns were fired 
aboard ship, asbestos would be shaken loose and, when dry-
docked, the veteran helped clean the interior of the ships 
while others made repairs.  The veteran noted that asbestos 
was everywhere.  


B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestosis 
and other related asbestos-related diseases. However, the VA 
has issued administrative guidelines for consideration by 
RO's when reviewing such claims. These guidelines are 
currently found in VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part VI, Chapter 7, Paragraph 7.21 (previously, the 
guidelines were in DVB Circular 21-88-8).  

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists are 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information. Again, these guidelines are not a 
legal presumption for service connection.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 
428 (1993).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report no 
pulmonary defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

In this case, the veteran had active naval service from 
September 1952 to August 1956, and again from August 1957 to 
January 1973.  The service documents show that the veteran 
served initially on board the U.S.S. Pacono, and that his 
duties aboard that ship were as a boatswain's mate.  The 
statements of the veteran are to the effect that he helped 
clean the ship, including the removal of asbestos from pipes 
and bulkheads.  

While service medical records contain no diagnosis of any 
pulmonary disease, the veteran did present clinically with 
"post tussive end inspiration rales" of right apex of left 
side of his lung in November 1969.  

The post-service medical records reveal a longstanding 
history of chronic obstructive pulmonary disease and recent 
evidence of asbestosis since 1998, many years after the 
veteran's discharge from service.  

The Board notes that a VA physician in May 2002 concluded 
that the veteran's chronic obstructive pulmonary disease was 
consistent with asbestosis.  A February 1999 diagnosis of 
history of asbestos exposure was made following a VA 
physician's notation of "exposed to asbestos during the time 
he was in service," as reported by the veteran.  In 
addition, a statement from the NPRC indicates that the 
veteran was at least minimally exposed to asbestos during his 
naval service as a "Ship Serviceman" beginning in 1957.  

Together, this evidence, given the nature of the disability 
and its varied latent period, tends to show a causal nexus 
between his current disability and his exposure to asbestos 
in service.  See Falzone v. Brown, 8 Vet. App. 398 (1996); 
see also, Hodges v. West, 13 Vet. App. 287, as amended 
(2000).

Since there is evidence of the veteran's exposure to asbestos 
both in service and post-service, the Board finds that it is 
at least as likely as not that the initial exposure on board 
ship during his extensive period of service was the cause of 
his currently demonstrated pulmonary disability.  

Having considered all the evidence, the Board finds that, as 
it is in relative equipoise, the veteran must prevail as to 
his claim for service connection with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107.  



ORDER

Service connection for chronic obstructive pulmonary disease 
consistent with asbestosis is granted.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

